Citation Nr: 1639196	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-19 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a dental disorder for VA compensation purposes.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran withdrew his request for a Board hearing in an August 2016 written statement submitted by his representative.


FINDING OF FACT

The Veteran withdrew his appeal of the denial of service connection for a dental disorder for VA compensation purposes in an August 2015 written statement.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his or her authorized representative on the record during a hearing before the Board or in writing.  38 C.F.R. § 20.204(b).  A written withdrawal must include the name of the appellant, the file number, and a statement that the appeal is withdrawn.  Id.

Here, the Veteran submitted a written statement in August 2015 informing VA that he wished to withdraw the appeal for all issues pending before August 6, 2015.  This includes the denial of service connection for a dental disorder for VA compensation purposes, which was denied by an August 2011 rating decision.  The August 2015 written statement meets the requirements for a written withdrawal, as it includes the Veteran's name, file number, and a statement the appeal is withdrawn.  Accordingly, the Board finds that the Veteran has clearly and unambiguously withdrawn the appeal of the denial of service connection for a dental disorder for VA compensation purposes.  There is no remaining allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review the issue, and it is dismissed.


ORDER

The appeal of the denial of service connection for a dental disorder for VA compensation purposes is dismissed.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


